DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/22/2021.
For the purpose of claim clarity, the amendment filed 6/17/2021 is being treated as not being entered.  As such, the instant claims are accepted which do not show or include Claim 7 which was added in the amendment of 6/17/2021.
Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive.
Any rejection not repeated is considered withdrawn in view of applicant’s amendments and/or arguments.
With regard to the arguments on pages 4-5 directed towards the notice of non-responsive, the Examiner respectfully notes that applicant had previously added new claim 7 but that no certification statement was made with regard to this claim as required.  Applicant has removed this claim, and thus no certification requirement exists for this claim.
As to applicant’s arguments on pages 12-15 directed towards the prior art,
Applicant argues that Shah does not disclose point-electrode grooves and that Shah teaches the use of copper electrode rings, not point electrodes.  However, the Examiner respectfully notes that applicant does not claim point electrodes.  Claiming point electrode grooves only requires grooves that could reasonably accommodate point electrodes.  These 
Applicant then argues that the Examiner is interpreting a point-electrode groove to be an indentation or notch, but a groove is a long narrow channel or depression.  The Examiner respectfully disagrees because the definition for a groove is also “a long, narrow cut or indentation in a surface” per https://www.dictionary.com/browse/groove, which is consistent with applicant’s disclosure.  These definitions do not define how long the groove must be to be considered long, and the Examiner respectfully notes that the grooves of Shah are reasonably long. Applicant acknowledges that the grooves of Shah are an indentation, and the definition of a groove includes an indentation as explained above.  Applicant argues that the point electrodes 26 fit inside the grooves, but the Examiner again respectfully notes that applicant is not claiming the point electrodes.  There is no requirement that applicant’s specific point electrodes be able to fit into the grooves.  The grooves of Shah can fit point electrodes in that they can accommodate metal needed to form the grooves.  As such, the interpretation in the previous rejection is reasonable.  
Applicant then argues that the prior art does not each a cabin connected provided with a terminal electronically connected to the main controller.   The Examiner respectfully disagrees.  While the wires are connected to controller (5), the Examiner respectfully notes that there must be terminals inside the cabin that allow the wires to connect to controller (5).  Furthermore, the GPRS (6) and transmitting antenna (7) are also connected to controller (5).  These elements must have terminals that allow them to both be connected to each other and the controller (5).  Any of these terminals can be considered the claimed terminals, and all of the elements are electrically connected with main controller.  Note that applicant recites that the cabin connector is provided .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (CN 102305813 in view of Wilson et al. (Wilson) (US 2018/0348394).
Noted that the cited paragraphs come from the provided English machine translation.
As to Claim 1,

    PNG
    media_image1.png
    345
    480
    media_image1.png
    Greyscale

Shan discloses a three-dimensional resistivity probe for in-situ monitoring comprises: a probe rod (9) body; a control cabin inside which a main controller (5) is provided disposed at the top of the probe rod body (Figure 1 / note the top rectangular housing is the control cabin); and a cone tip (1) provided at the bottom of the probe rod body (Figure 1); wherein the probe rod body comprising: a plurality of resistivity sensor modules (3), wherein each resistivity sensor module 
Shan does not disclose a probe rod body inside which one or more subordinate controllers are provided.
Wilson discloses a plurality of probe modules, each with their own internal controller (308), and thus a probe rod body inside which one or more subordinate controllers are provided (Figures 2,3) (Paragraphs [0020], [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Shan to include a probe rod body inside which one or more subordinate controllers are provided as taught by Wilson in order to advantageously allow for individualized control over each module so as to allow each module to be instructed to perform a measurement at a desired time or manner that is different than the other modules.
As to Claim 2,
Shan discloses the protruded part is in the shape of a ring (Figures 3 and 4).
As to Claim 3,
Shan discloses the thickness of the insulating ring is 5 mm (Paragraph [0044] / note the height can be 5 mm).
As to Claim 4,
Shan discloses wherein the number of the point-electrode grooves is four (Figure 4 / see also the above marked up figure).
As to Claim 5,
Shan discloses the insulating ring is made of nylon (Paragraph [0044]).
As to Claim 6,
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858